Exhibit 10.2



 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into this 2nd day of January, 2019, by and between ARC Group, Inc., a
Nevada corporation (“American”), and Richard W. Akam (“Akam”) for the purpose of
amending that certain Employment Agreement dated January 22, 2013, by and
between American and Akam (as amended to date, the “Employment Agreement”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Employment Agreement.

 

Recitals

 

WHEREAS, the parties hereto desire to amend certain provisions of the Employment
Agreement to reflect changes to the employment relationship previously made by
American and Akam as well as to reflect new changes to the employment
relationship between American and Akam.

 

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

1.        The first sentence of Section 1 is hereby deleted in its entirety and
replaced with the following sentence:

 

Akam was appointed as the Chief Operating Officer on January 22, 2013, and as
the Chief Executive Officer, Chief Financial Officer and Secretary on July 31,
2013. Akam resigned as the Chief Financial Officer on August 19, 2013. Akam
shall continue to serve as the Chief Operating Officer and Secretary with such
duties that are customarily associated with such executive positions and such
other specific duties as assigned by American’s Board of Directors.

 

2.       Except as expressly provided herein, the Employment Agreement shall
remain in full force and effect.

 

3.       This Amendment may be executed in two or more counterparts and
delivered electronically, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same agreement.

 

4.         The Amendment shall be governed and interpreted by the laws of the
State of Florida. Any dispute concerning the Agreement shall be litigated in
Duval County, Florida, State Court, without a jury, American and Akam waiving
any right to a jury trial. American and Akam agree that Duval County, Florida,
State Court is a proper forum and venue and further consent to Duval County,
Florida, State Court and waive any objection to the venue or jurisdiction of the
Duval County, Florida, State Court to hear such dispute.

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed as of
the date first written above.

 

 



  ARC GROUP, INC.               By: /s/ Seenu G. Kasturi     Seenu G. Kasturi  
  Chief Financial Officer               RICHARD W. AKAM               /s/
Richard W. Akam   Richard W. Akam



 

 

 



 2 

